SCHEDULE OF NAMED INSURED Named Insured:Forum Funds, Forum Funds II and Forum ETF Trust Policy No.: FL5FD00081-151 Rider No.: 6 Effective date of Rider:08/03/15 (revised) Issuing Company:Everest Reinsurance Company THIS RIDER CHANGES THE POLICY.PLEASE READ IT CAREFULLY. It is agreed that: 1. Item 1 of the Declarations Page, Named Insured (herein called Insured), is amended to include the following: Absolute Credit Opportunities Fund Absolute Strategies Fund Lebenthal Lisanti Small Cap Growth Fund f/k/a Adams Harkness Small Cap Growth Fund Auxier Focus Fund Beck, Mack & Oliver International Fund Beck, Mack & Oliver Partners Fund Carne Hedged Equity Fund DF Dent Midcap Growth Fund DF Dent Premier Growth Fund DF Dent Small Cap Growth Fund Dividend Plus+ Income Golden Large Cap Core Fund Golden Small Cap Core Fund LMCG Global Market Neutral Fund LMCG Global MultiCap Fund Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Currency Enhanced U.S. Equity Fund Merk Hard Currency Fund Monongahela All Cap Value Fund Payson Total Return Fund Polaris Global Value Fund Steinberg Select Fund The BeeHive Fund Phocas Real Estate Fund Baywood SKBA ValuePlus Fund CVR Dynamic Allocation Fund Merk Hard Currency ETF Acuitas International Small Cap Fund Acuitas US Microcap Fund Gurtin National Municipal Value Fund Gurtin California Municipal Value Fund The BDC Income Fund Exceed Structured Shield Index Strategy Fund Exceed Structured Hedged Index Strategy Fund Exceed Structured Enhanced Index Strategy Fund NWS International Property Fund ABR Dynamic Blend Equity & Volatility Fund 2. Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, limitations, conditions or agreements of the attached policy other than as above stated. ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED. EFI 01 38 11 09 Copyright Everest Reinsurance Company, 2010 Page 1 of 1
